Citation Nr: 1753156	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for tennis elbow.  . 

2. Entitlement to service connection for a cervical spine disorder claimed as neck pain


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 until January 1983, July 1996 until March 1997, and November 2004 until November 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the appeal is now with the RO in St. Paul, Minnesota.

This matter previously came before the Board in May 2016, at which time it was remanded for additional development.  After further development this matter is now ready for adjudication.


FINDINGS OF FACT

1. The Veteran's claim of service connection for tennis elbow was denied in a July 2008 rating decision; she did not appeal that decision and it became final.

2. New and material evidence has not been submitted sufficient to reopen the previously denied and final claim of service connection for tennis elbow.
 
3. The Veteran's cervical spine disorder is not related to military service.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for tennis elbow.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

2. The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.304 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In the instant matter, the Veteran seeks to reopen the claim of service connection for tennis elbow. 

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. §§ 5108, 7104(b) (2012).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue. 

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2017).  A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2017).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).

After careful review of the evidence of record, the Board finds that the claim for tennis elbow should not be reopened. 

The Veteran's tennis elbow disability was initially denied in a July 2008 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because evidence of record failed to show that tennis elbow had been clinically diagnosed.  She did not appeal that decision, nor did she submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

In a September 2017 correspondence, the Veteran requested that her tennis elbow claim be reopened.  In support of her claim, the Veteran asserts that she had tennis elbow while in service and was given two shots for it.  However, the Veteran's assertions of an in-service injury to her elbow were already considered.  Therefore, absent some new and material evidence that she has a present diagnosis of tennis elbow, her testimony is redundant of evidence already of record during the prior denials.  The Veteran was granted a VA examination in 2015, but the examiner again concluded that the Veteran has no current disability.  The Board has searched the record and not found any medical evidence, such as a medical opinion, which supports the Veteran's contentions that she has a current disability.  Shade v. Shinseki, 24 Vet. app. 110 (2010).  

In sum, the Board finds that new and material evidence has not been submitted in connection with the claim of service connection for tennis elbow, and the claim is not reopened.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Service Connection

The Veteran is claiming entitlement to service connection for a cervical spine disorder, which she contends was a result of military exercises and carrying heavy military equipment. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cervical spine disorder while in service.  In fact, a March 2006 separation examination revealed no history of cervical trauma or injury and her cervical spine showed no abnormalities. 

The first indication of cervical spine symptoms after service was not until 2008, where a large disc osteophyte complex at C4-C5 with compression of the spinal cord on the left as well as smaller osteophyte disc complex at C5-C6 with compression of the spinal cord was noted.  The Board notes that this first post-service indication of a back disorder is not until slightly less than 2 years after she left active duty.  Therefore, continuity has not been shown based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding her history of symptoms.  Specifically, that her cervical spine disorder was a symptom of her in-service arm pain that resulted from military exercises.  In this regard, while the Veteran is not competent diagnose a disorder such as a cervical spine disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," she is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, does not appear to be accurate, in view of other evidence of record.  Specifically, prior to June 2008, the Veteran's VA treatment records do not reflect that she had any complaints of cervical spine symptomatology.  Indeed, an MRI performed in April 2008 showed that her vertebral alignment was normal and no signal abnormality was apparent in the cord.  Therefore, a continuity of symptoms is not established based on the clinical evidence or the Veteran's statements. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed cervical spine disorder to active duty, despite her contentions to the contrary. 

Specifically the Board places significant value on the opinion of the VA examiner who evaluated the Veteran's symptoms in March 2017.  In March 2017, after a thorough examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's cervical spine disorder was less likely than not related to her active duty service.  In providing this opinion, the examiner related that the Veteran had a fall in 2007, after her discharge from service, that resulted in an injury with eventual fusion of the cervical spine in 2008.  Additionally, the examiner opined that the Veteran's shoulder pain and arm pain from the neck is secondary to her fall in 2007.

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that she misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating her cervical spine disability to her active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a cervical spine disorder. See Jandreau, 492 F.3d at 1377, n.4. Because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's cervical spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). In the instant case, VA provided adequate notice in letters sent to the Veteran. 

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations in March 2017.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.














ORDER

New and material evidence having not been received, the application to reopen a previously denied claim of entitlement to service connection for tennis elbow, is denied.

Entitlement to service connection for a cervical spine strain claimed as neck pain is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


